Citation Nr: 0502043	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-13 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945, and was confined as a prisoner of war (POW) of the 
German Government from November 1944 to April 1945.  He died 
in March 1988.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in substance, denied the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board remanded this appeal in March 2000, September 2000, 
August 2001, and August 2003.  In September 2000, the Board 
found that the appellant had filed new and material evidence 
to reopen her claim before remanding the issue for additional 
development.  

While the appellant has requested, at various times during 
her appeal, personal hearings before a Veterans Law Judge 
sitting at the RO, before a hearing officer, and a 
videoconference hearing, these hearings were never held.  The 
record now shows, however, that the appellant has withdrawn 
her hearing request.  Therefore, adjudication of the appeal 
may proceed..


FINDINGS OF FACT

1.  The veteran was a POW the German Government during World 
War II for more than 30 days. 

2.  The veteran died in March 1988 due to an acute myocardial 
infarction due to or as a consequence of atherosclerotic 
heart disease.  

3.  The veteran is presumed to have developed atherosclerotic 
heart disease due to his service as a POW.

4.  There is a causal connection between a service-connected 
disability and the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disability caused the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 
(2004); 69 Fed. Reg. 60083-90 (Oct. 7, 2004) (to be codified 
at 38 C.F.R. § 3.309)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that the veteran's service connected 
psychiatric disorder caused hypertension which in turn led to 
a fatal myocardial infarction.  Alternatively, it is alleged 
that the veteran's fatal myocardial infarction was caused 
and/or aggravated by the retained shell fragments in his 
pleural cavity.  It is requested that the appellant be 
afforded the benefit of the doubt.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service, but there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

A veteran who was a former POW, and was interned or detained 
for not less than 30 days, shall be service connected for 
certain diseases specific as to former POWs which manifest to 
a degree of 10 percent or more at any time after discharge, 
even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112.  Effective October 7, 2004, the 
disease processes that are afforded this presumption include 
atherosclerotic heart disease and its complications including 
myocardial infarction.  69 Fed. Reg. 60083-90 (Oct. 7, 2004) 
(to be codified at 38 C.F.R. § 3.309).

During the veteran's lifetime he was service connected for an 
anxiety neurosis, for shell fragment wound residuals to the 
pleural cavity, Muscle Group IV, and Muscle Group II; and for 
a right index finger scar residuals.  

The record shows that the veteran was a POW of the German 
Government during World War II for more than 30 days.  A 
March 1988 certificate of death listed the cause of death as 
acute myocardial infarction due to or as a consequence of 
atherosclerotic heart disease.  A March 1988 autopsy report 
reported that the veteran had severe atherosclerotic heart 
disease at the time of death.  Accordingly, the Board finds 
that the veteran met the criteria for a compensable rating 
for atherosclerotic heart disease under 38 C.F.R. § 4.104 at 
the time of his death and the presumptions found at 38 
U.S.C.A. § 1112 and C.F.R. § 3.309(c) apply.  Under such 
circumstances, and after resolving reasonable doubt in the 
appellant's favor, the evidence of record is held to show 
that atherosclerotic heart disease was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.309 (as amended).  Accordingly, service 
connection for atherosclerotic heart disease is warranted, 
and in turn, service connection for the cause of the 
veteran's death. 

The appeal is allowed.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the decision 
constitutes a complete grant of the benefit sought on appeal, 
discussion of the VCAA is not required.


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


